          Case 2:19-cv-01837-JCC-DWC Document 48 Filed 06/16/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10      RENEE C. MAURICE,
                                                       CASE NO. 2:19-CV-1837-JCC-DWC
11                            Plaintiff,
                                                       ORDER TO FILE STATUS REPORT
12             v.

13      ALLSTATE INSURANCE
        COMPANY,
14
                              Defendant.
15

16          The District Court referred this action to United States Magistrate Judge David W.

17 Christel. Dkt. 6. Presently before the Court is Defendant Allstate’s Motion to Compel. Dkt. 40.

18          On May 21, 2020, Defendant filed the Motion to Compel, requesting the Court direct

19 Plaintiff Renee Maurice to provide complete responses to several interrogatories and requests for

20 production. Dkt. 40. On May 31, 2020, the Court dismissed with prejudice the claim arising from

21 a 2016 motor vehicle accident. Dkt. 43. Further, on July 1, 2020, the undersigned denied

22 Plaintiff’s Motion to Amend, denying Plaintiff leave to amend her Complaint to add extra-

23 contractual claims related to the 2016 accident. Dkt. 47. The Court’s two rulings narrowed the

24 claims in this case, which now only arise from a 2013 motor vehicle accident.


     ORDER TO FILE STATUS REPORT - 1
          Case 2:19-cv-01837-JCC-DWC Document 48 Filed 06/16/20 Page 2 of 2



 1         The Court notes the Court’s two Orders may not impact the Motion to Compel; however,

 2 the Court’s Orders and the intervening period of time may have impacted the Motion to Compel.

 3 For example, the parties may be able to narrow the requested discovery as the claims in this case

 4 now relate only to the 2013 accident. Therefore, the parties are directed to meet and confer

 5 regarding the status of the Motion to Compel and provide the Court with a status report on or

 6 before July 1, 2020.

 7         The Court also directs the parties to send a Word version of the disputed discovery

 8 requests and answers to christelorders@wawd.uscourts.gov on or before July 1, 2020.

 9         The Clerk is directed to re-note the Motion to Compel (Dkt. 40) for consideration on July

10 3, 2020.

11         Dated this 16th day of June, 2020.


                                                        A
12

13
                                                        David W. Christel
14                                                      United States Magistrate Judge

15

16

17

18

19

20

21

22

23

24


     ORDER TO FILE STATUS REPORT - 2
